 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwest Forest Industries,Inc., Los Angeles Con-tainerDivisionandGraphic CommunicationsUnion District Council#2, Local#388, Graph-icCommunications InternationalUnion, AFL-CIO. Case 21-CA-2281227 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 13 March 1985 Administrative Law JudgeClifford H. Anderson issued the attacheddecision.The Respondent filed exceptions and a supportingbrief,and the General Counsel also filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, andconclusions and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act bymaking unilat-eral changes in unit employees' terms and condi-tions of employment. He declined, however, to rec-ommend the usual remedy requiring the Respond-ent to restore the status quo ante in order to pro-vide the Union with a.meaningfulopportunity tobargain about the changesat issue.The judge con-cluded, from the circumstances of this case, thatthe Union would not have bargained. Although weagree with the judge about the Respondent's com-mission of an unfair labor practice, we disagreewith him concerning the propriety of reinstatingthe unilaterally changed wages and working condi-tions.The Union has represented the Respondent's em-ployees for more than 20 years. The latest contractexpired on 23 September 1983,1 after which theemployees went on strike. The parties had heldfive negotiatingsessionswithout reachingan agree-ment. Subsequent to the contract's expiration, theUnion informed a Federal mediator that it wouldnot agree to meet with the Respondent until thelatterdropped previous proposals for employeehealth care contributions and for deletion of theunion-security clause.On 28 November the Re-spondent delivered a letter to the Union notifyingitof the Respondent's intention to implement a re-duction in the wage rates of unskilled employeesand other undescribed changes from its last propos-IAll dates refer to 1983al.The Union did not respond to the letter.2 OnFriday, 2 December, the Union received from theRespondent a copy of an "Interim Policy Manual,"which would be effective until a new union con-tractwas negotiated. No cover letter or other ex-planation accompanied the manual. The manual dif-fered from the Respondent's last contract offer inthat it eliminated certain unit positions, reducedwages in certainjob classifications, contained anew management-rights policy,, and changed vaca-tion and holiday schedules. The manual went intoeffect on Monday, 5 December. The Union did notrequestbargainingover the changes, but did file anunfair labor practice charge on 6 December. Insubsequent communicationsbetween the parties,the Union emphasized the need to resolve the al-leged unfairlabor practice.It iswell established that amake-whole order re-storing thestatusquo ante is the normal remedywhen an employer has made unlawful unilateralchanges in its employees' terms and conditions ofemployment.3 The judge, however, citingDepend-ableMaintenance Co.,274 NLRB 216 (1985), foundthat such a remedy was unnecessary, because heconcluded that the Union would not have resumedbargainingeven if the Respondent had given suffi-cient notice of the changes. We find thatDependa-bleMaintenanceisdistinguishable and that a statusquo ante remedy is appropriate. InDependableMaintenance,thechangesin the termsand condi-tions of employment were on the bargaining tableprior to the company's unilateral implementation ofthem, and the union allegedly continued to bargainto impassedespite the company's unlawful prema-ture implementation of the changes. The Board re-manded the case to the judge to determine whetherthe parties had bargained to impasse subsequent tothe unlawful changes and, if so, what effect thatwould have on the status quo restoration remedy.Here, incontrast, the changes had not been thesubject of any bargaining prior to the Respondent'sunlawful implementation of them, and the Unionlinked resumption of bargaining to the redress ofthe alleged 8(a)(5) violation. Therefore, unlike inDependableMaintenance,inwhich there may nothave been any doubt of theunion'sbargaining posi-tion after the respondent committed its unfair laborpractice, the judge's finding here that the Unionwould not have bargained with the Respondenteven absent the unfair labor practice was purely2The judge found,and we agree,that the Unionhad sufficient noticeof the specificproposedchange in thewage ratesof unskilledemployeesand that the Union had waived its right toprotest subsequent implemen-tation8 See, e.g.,LaurenMfg. Co.,270 NLRB 1307 (1984);Carpenter Sprin-kler Co,238 NLRB 974 (1978)278 NLRB No. 31 SOUTHWEST FOREST INDUSTRIESspeculative. Inasmuch as the Respondent, as thewrongdoer, bears the risk of any uncertainty thatitswrong has caused, we shall order it to restorethe status quo ante.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Southwest Forest Industries, Inc., LosAngelesContainer,Division,SantaFe Springs,California its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1.Insert the following as paragraphs 2(a), (b),(c), and (d) and reletter the subsequent paragraphs."(a)Recognize and bargain in good faith withtheUnion regarding terms and conditions of em-ployment of unit employees."(b)Restore unit employees' terms and condi-tionsof employment to the level in existencebefore the December 1983 changes and continuethem in effect unless or until a new agreement isreached or an impasse is reached in bargaining."(c)Make employees whole for the losses theyincurred as a result of the December 1983 unilater-al change in employees' terms and conditions ofemployment, in the manner set forth in this Deci-sion."(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, _ all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."2.Substitute the attached notice for that of theadministrative law judge.4The Respondent shall make employees whole for any monetarylosses as prescribed inOgle Protection Service,183 NLRB 682 (1970), plusinterest as computed inFlorida Steel Corp.,231 NLRB 651 (1977). SeealsoIsis Plumbing Co,138 NLRB 716 (1962).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.229WE WILL NOTchange unit employees'terms andconditions of employment at a time when we havenot clearly communicated our proposed changes tothe Union with sufficient time for the Union to bar-gain about the changes before their implementa-tion.WE WILL NOT in any like or related manner vio-late the terms of the National Labor-Relations Act.WE WILL recognize and bargain in good faithwith the Union regarding terms and conditions ofemployment of our unit employees.WE WILL restore unit employees' terms and con-ditions of employment to the level in existencebefore the December 1983 Interim Manual changesand continue them in effect unless or until a newagreement is reached in bargaining. .WE WILL make employees whole for the lossesthey incurred as a result of the December 1983 uni-lateral change in the terms and conditions of em-ployment.,Graphic Communications Union, District Coun-cil#2,Local#388,GraphicCommunicationsInternationalUnion, AFL-CIOrepresents our em-ployees in the following unit:All corr. operators, corr. slitter scorer opera-tors,corr.assistant to knifeman, corr, rollshafter,corr.assistantoperator,corr.off-bearer, corr. Starchman, corr. roll grab, cur-tain coat operator, curtain coat helper, printerslotter operator, printer slotter assistant, auto-matic taper operator, inspector, slitter scoreroperator, comet - gluer, Flexo printer foldergluer,Flexo printer folder assistant, Flexostacker, unitizer operator, die mounter, sticheror taper semi auto operator, jumbo taper,bobst operator, bobst assistant operator platenfood, platen die cut operator, eccentric slotteroperator,baler operator, fork lift operator,shipping fork lift, pallet yard fork lift, transfercar operator, shipping clerk, working foreman,maintenanceworking foreman,maintenanceworking foreman, bundlers, strippers, slitteroperator, pallet yard, janitor, die wash, box-maker operator, die maker, band saw operator,maintenance journeyman,maintenance staff,maintence helper, assistant Flexo bobst opera-tor, oiler and clean-up maintenance, excludingtruckdrivers, all the employees, guards and su-pervisers as defined in the Act.SOUTHWESTFORESTINDUSTRIES,INC. Los ANGELES CONTAINER DIVI-SION 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter Tovar, Esq.,for the General Counsel.John H. Stephens Esq. (Cox Castle & Nicholson),of LosAngeles, California, for the Respondent.DeaneWestern,Esq.,of Norwalk, California, for theCharging Party.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard this case in trial on October 2, 1984, in Los Ange-les,California. The case arose as follows. On December6, 1983, Graphic Communications Union, District Coun-cil#2, Local #388, Graphic Communications Interna-tional Union, AFL-CIO, filed a charge in Case 21-CA-22812, against Southwest Forest Industries, Inc., Los An-gelesContainerDivision (Respondent). Based on thatcharge, the Acting Regional Director for Region 21 ofthe National Labor Relations Board issued a complaintand notice ofhearing againstRespondent on February28, 1984, and issued an amendment to the complaint onApril 23, 1984. Thereafter on August 7, 1984, the instantcasewas consolidated with certain other cases by theRegional Director's order consolidatingcases,consoli-dated amended complaint, and amended notice of hear-ing.Thosecaseswere subsequently severed by the Re-gional Director on September 27, 1984, in his order sev-ering cases,withdrawal of consolidated amended com-plaint,and amended notice of hearing in Cases 21-CA-23142 and 21-CA-23210, and notice of approval of set-tlement agreementinCases 21-CA-23142 and 21-CA-23210.The amended complaint agreement and theamended answerdenies that Respondent in December1983 implemented certain changes in the terms and con-ditions of unit employees without prior notice to theUnion and without having afforded the Union an oppor-tunity, to meet and bargain as the exclusive representativeof Respondent's' employees, thus violating Section 8(a)(5)and (1) of the National Labor Relations Act.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence, to call, ex-amine,and cross-examinewitnesses, to argue orally, andto file posthearing briefs,On the entire record,' including helpful briefs fromtheGeneral Counsel and Respondent, and my observa-tion of thewitnessesand their demeanor, I make the fol-lowing2`FINDINGS OF FACT1.JURISDICTIONRespondent, a Delaware corporation, has at all timesmaterial been engaged in the business of designing, man-ufacturing, and supplying corrugated paper products andoperates a facility, located in Santa Fe Springs, Califor-nia. In the normal course and conduct of its business op-IThe General Counsel's unopposed motion to correct transcript isgranted.2Through the pleadings and numerous written stipulations of fact, theparties substantially reduced matters in dispute at the hearing. Where nototherwise noted,these findings are based on the pleadings,stipulations,and/or uncontested documentary and testimonial evidenceerations, _Respondent annually sells and ships- goods andproducts valued in excess of $50,000 directly to custom-ers located outside the State of California. Respondent is,and has been atall timesmaterial herein, an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONSGraphic Communications Union, District Council #2,Graphic Communications InternationalUnion,AFL-CIO (District Council), and Graphic CommunicationsUnion, Local #388, Graphic Communications Interna-tionalUnion,AFL-CIO (Local and, collectively withthe District Council, Union) are, and each of them hasbeen at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe District Council has for over 20 years been theexclusivecollective-bargainingrepresentativeofRe-spondent's employees in the following unit:All corr. operators, corr. slitter scorer operators,corr.assistantto knifeman, corr. roll shafter, corr.assistant operator, corr. offbearer, corr. starchman,corr. roll grab, curtain coat operator, curtain coathelper, printer slotter operator, printer Blotter assist-ant,automatic taper operator, inspector, slitterscorer operator, comet gluer, Flexo printer foldergluer, Flexo printer folder assistant, Flexo stacker,unitizer operator, die mounter, sticher or taper semiauto operator, jumbo taper, bobst operator, bobstassistantoperator Platen food, Platen die cut opera-tor, eccentric slotter operator, baler operator, forkliftoperator, shipping fork lift, pallet yard fork lift,transfer car operator, shipping clerk, working fore-man, maintenanceworking foreman, bundlers, strip-pers, slitter operator, pallet yard, janitor, die wash,boxmaker operator, die maker, band saw operator,maintenance journeyman, maintenance staff,mainte-nance helper,assistantFlexo bobst operator, oilerand clean-up maintenance, excluding truck drivers,allother employees, guards, and supervisors as de-fined in the Act.3There are approximately 175 bargaining unit employeesatRespondent's Santa Fe Springs facility. The Unionand Respondent have had a collective-bargaining rela-tionship for over 20 years. Successive collective-bargain-ing agreements have been entered into with the mostrecent effective by its terms from June 16, 1979 to June15, 1983. That agreement was extended by mutual con-sent of the parties initially to June 16, 1983, and thereaf-3The General Counsel alleged in the amended complaint and the par-ties stipulated that the appropriate bargaining unit is that set forth in themost recently expired collective-bargaining agreement between the par-tiesThe classifications listed above are takenin haec verbafrom that con-tract SOUTHWEST FOREST INDUSTRIES231ter indefinitely subject to cancellation on 30 day's noticeby either party. About August 22, 1983, the Union sentRespondent a letter dated August 22, 1983, terminatingthe collective-bargaining agreement effective September23, 1983.There is no dispute, the parties stipulated and I find,that the District Council has at all material times beenthe representative for purposes of collective bargainingof a majority of the employees in the unit and by virtueof Section 9(a) of the Act, has been, and is now, the ex-clusive representative of all the employees in the unit forpurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.B.Negotiations, the Strike, and Subsequent EventsThe District Council and Respondent scheduled a col-lective-bargaining session on May 27, 1983, to renegoti-ate the then expiring contract. That meeting was can-celed by the District Council and no new meetings werescheduled until August 9, 1983, which meeting was inturn postponed until August 16, 1983, at the request oftheDistrictCouncil.On August 16, 1983, Respondentand the District Council met for approximately 3-1/2hours. At this initial session, the District Council present-ed Respondent with its demands. Respondent then madeitsproposals which included deletion of union security,employee health care contributions, and other matters.Shapiro, on behalf of the District Council, stronglystaled his objections to Respondent's proposals on healthcare and union security. No agreement on proposals wasreached at the meeting, although the parties agreed tomeet again the following day. The second bargaining ses-sion took place on August 17, 1983. As in past negotia-tions, the parties agreed to wait for a multiemployer con-tract to be reached before they discussed the new con-tract's economic portions. The District Council and Re-spondent exchanged ideas concerning the language of thenew contract, and some minor contractual changes wereagreed to. The meeting lasted several hours, with mostof the time devoted to Respondent's proposals on unionsecurity and health care contributions. On August 24,1983, the District Council and Respondent held anothermeeting. Negotiations over contract language continuedand some minor progress was made. Neither side madeany movement on its differing health care and union-se-curity proposals. Because of health problems with theDistrict Council's chief negotiator, no bargaining sessionstook place over the next 4 weeks. In mid-September1'983, the details of the economic settlement involvingthe multiemployer group became known to Respondent.On September 21, 1983, the parties met again. Themeeting was attended by Federal Mediator John Court-ney. At this meeting, the District Council's chief negotia-tor was David Grabhorn. Respondent submitted a com-pletewritten proposal for a new contract. During thesession the parties went through Respondent's variousproposals item by item, including its proposal of deletionof union security. The proposals reflected' a modificationof Respondent's earlier position on health care. Respond-ent'swage proposal was the same as that contained inthe new multiemployer agreement. Following presenta-tion of Respondent's proposal, Grabhorn said the Dis-trictCouncil would study it in caucus and propose acounterproposal. The parties separated. Later that sameday, the District Council sent work through the Federalmediator that it would be caucusing the rest of the day.Itwas agreed that the parties would meet the followingday, September 22, 1983, at 1 p.m. That same day Re-spondent prepared a summary of its proposals as theyhad been offered to the District Council and distributedcopies to the employees at meetings held at the jobsiteduring worktime.Respondent and the District Council met again at 1p.m. on September 22, 1983. The District Council's rep-resentatives restated their position that the contract ter-minated at midnight.DavidGrabhorn, the DistrictCouncil's organizer and chief negotiator at this meeting,also accused the Respondent of committing unfair laborpractices and stated that charges would be filed. Re-spondent's representative, Brokaw, denied wrongdoing.The District Council also protested the fact that Re-spondent had posted a notice to employees on the morn-ing of September 22, 1983, altering the graveyard-shiftschedule effective at midnight September 22. In responseto this protest, Respondent rescinded the graveyard-shiftchange which had not as yet been implemented. Themeeting ended after less than 10 minutes. Later that sameday the ' District Council filed an unfair labor practicecharge with the Board alleging that Respondent failed tobargain in good faith with the District Council in viola-tion, of Section 8(a)(5) of the Act. The District Councilalleged "surface bargaining" and "bypassing the Union."That charge was dismissed by the Acting Regional Di-rector on December 9, 1983,1 and the District Council'sappeal of the dismissal of the charge was sustained byGeneral Counsel's office of appeals on January 20, 1984.At midnight on September 22, 1983, the District Coun-cil called a strike among the unit employees of Respond-ent and all employees joined the strike. During the 8weeks following commencement of the strike, there wereno negotiations between the District Council and Re-spondent.Although a majority of employees remainedon strike during October and' November 1983, Respond-ent continued operations to a limited' extent through theemployment of temporary replacements.In November 1983 Respondent was considering hiringpermanent replacements and considering changes inhours and working conditions of unit employees. On No-vember 23, 1983, Respondent contacted the Federal me-diator and asked him 'to set up a, meeting with the Dis-trictCouncil. The mediator contacted the District Coun-cil but was advised that the District Council would notagree to meet with Respondent unless and until itdropped its proposals on union,security and health care.On 'November 28, 1983, Respondent hand-delivered tothe District Council a letter, notifying it of Respondent'sintention to hire permanent replacements, proposing awage reduction in some unit classifications, and suggest-ing that other undescribed changes would be made. TheDistrict Council did not contact Respondent in responseto this letter. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 30, 1983, about 100 striking employeesarrived at Respondent's facility in an attempt to return towork.Mason, personnel director for Respondent, in-formed the striking workers that Respondent was notprepared to take them back that morning because Re-spondent had so many temporary employees and theyneeded to be scheduled out. Mason also told the strikingworkers that Respondent had to prepare manning tablesbased on which operations were needed. He further in-formed the striking workers that, as a result of lost busi-ness,Respondent would not be able to bring them allback to, work immediately. Finally, Mason told the strik-ing workers that Respondent was preparing an interimpolicy manual which would be effective until a new con-tract with the Union was negotiated.On December 2, 1983, Respondent delivered a copy ofits interim policy manual to the Union without a coverletter or other explanation save a business card of Re-spondent's personnel manager.Most of Respondent's unitemployees received a copy of the interim policy manualon December 5, 1983, the date the charges were put intoeffect. The interim policy manual differed from Respond-ent's last offer in the following respects:(a)The manual made no provision for the position ofworking foreman.(b) The manual made no provision for the position ofpallet yard forklift operator and pallet yard helpers.(c)The manual provided for a reduced hourly wagerate for employees in the bundler position.(d)The manual provided for' reduced hourly wagerates for employees and unskilled classifications.(e)The manual contained a new management rightspolicy.(f)The manual reduced the number of paid holidays.(g)The manual provided for a new industrial injurypolicy.(h)The manual did not provide for union bulletinboards, union representatives, shop committees, griev-ances committees, and joint conciliation committees.(i)The manual changed the method for computingovertime for employees.(j)The manual changed vacation policies.At no time subsequent to December 2, 1983, did theDistrict Council request bargaining over the changes setforth in themanual nordid the District Council requestthat the implementation of the changes be delayed, pend-ing negotiations.Since early February 1984, following Respondent'sbeing informed that the Regional Office of the Boardwas issuing the complaint in the instant matter, variousmeetings and an exchange of correspondence have oc-curred between Respondent and the District Council.Respondent has repeatedly requested that the DistrictCouncil state its position with respect to the changes in-stituted in December 1983. Representatives of the Dis-trictCouncil have at no time expressed opinions regard-ing the changes nor offered counterproposals, consistent-ly' asserting that all meetings and communications be-tween the partiesshould be directed to settling the unfairlabor practice charges and complaint. To the time of thehearing the District Council has adhered to its earlier-stated position that Respondent's proposals with respectto union security and employee-paid medical coveragewere unsatisfactory and a bar to further bargaining. Atno time during the relevant period has Respondent with-drawn its recognition of the District Council or suggest-ed bargaining be limited as to subject matter, time, orplace.C. Position of the PartiesThe General Counsel's position may be briefly summa-rized asfollows. The General Counsel concedes that asof November 23, 1983, when the District Council con-veyed its position to Respondent that it would not meetwith Respondentunlessand until Respondent changedits contract proposalson unionsecurity and health care,the parties were at an impasse. The General Counsel fur-ther agrees thatonce impasseis reached, an employer isfree to implement the terms of its last offer. The GeneralCounsel emphasizes, however, that the only changesproperly made by Respondent here must be "consistentwith the employer's final offer and consistent with theoffers the Union has rejected." The General Counselnotesthat the final offer submitted by Respondent to theDistrictCouncil differs in significantways from thechanges actually implemented.In essencetheGeneralCounsel'sargumentthat the institution of those unilateralchanges not part of Respondent's final offer of Septem-ber 1983 are violations of Section 8(a)(5) and (1) of theAct.Respondentemphasizesthat the General Counsel isnot contending that Respondent engaged in general bad-faith bargaining with the District Council or that it un-dertook any of the actions in disputeas a resultof unionanimus.In this context Respondent argues that it at-tempted to bargain with the District Council regardingitschangesin proposals by initiating the November 23,1983 contact with the Federal mediator. It was only,arguesRespondent, after the Federal mediator indicatedthe Union would not bargain further,unless,Respond-ent'sunion-shop and employee health care provisionswere changed, that it sent to the District Council itsletter of November 28, 1983. That letter specifically indi-cated that Respondenthas found it necessary to effect some changes in ourproposal of September 21. The most significant ofthese changes involves a revision in the existingwage rates for the unskilled classification of em-ployees . . . . Otherwise, we plan to implementthese changes immediately.We would be happy to meet with you at anytimeto discuss this and all other proposedlanguagechangesin the interest of reachingan agreement.Respondentarguesthat this letter put the DistrictCouncil on sufficient notice of its contract proposalchanges to avoid any allegation of improper implementa-tion.Respondent further 'notes that its interim policymanual, delivered to the District Council on December2, 1983, and implemented on December 5, 1983, also puttheDistrictCouncil on notice of its intended changes.Yet despite all of this,arguesRespondent, the District SOUTHWEST FORESTINDUSTRIES233Council never attempted to delay implementation of thechanged proposals or to meet and bargain with Respond-ent despite Respondent's continuing expressions of will-ingness to do so. Respondent contends that the DistrictCouncil's continued unwillingness to meet and bargainwith Respondent unless and until Respondent's contractproposalswith respect to union shop and employeehealth care contributions were modifiedrepresents a con-tinuing statement by the District Council that it -was un-interested in any other terms and conditions of employ-ment of unit employees and that, in such a context, itwas in essence a futility for Respondent to make repeat-ed efforts to induce the District Council to bargain overmatters independent of those key items.D. Analysis and ConclusionsThe parties do not dispute the fact that Respondentimplemented changes in working conditions which dif-fered significantly from its last offer in negotiations withthe District Council. Thereisnodoubt that, were thereno intervening events,Respondent,inmaking suchchanges, would be in violation of Section 8(a)(5) and (1)of the Act. It is the supervening events, primarily Re-spondent's November 28 and December 2, 1983 commu-nications to the District Council and the District Coun-cil's omission to respond, which are the bases of conten-tion in the instant matter. Respondent argues that thosecommunications put the District Council on notice ofchanges in Respondent's final proposal and gave the Dis-trictCounil sufficient time to consider those proposalsand to request additional bargaining on them prior to im-plementation if it so desired.Thus, Respondent arguesthat the District Council waived any rightto insist` onbargaining with respect `to those matters by its failure toseek a delay in the implementation of the changes and itsfailure to request bargaining-regarding the matter.4The Board inAmerican Bus Lines,164 NLRB 1055,1055-1056 (1967), found that a union had waived itsright to objectto unilateralchanges where the' employergave the union 1 'week's advance notice of its plan to im-plement contemplated changes and the union did not re-spond.' InM. A. Harrison Mfg.,253NLRB' 675, 676(1980), enfd. 682 F.2d 580 (6th Cir. 1982), a 3-.day inter-val between an employer's announcement of and subse-quest,institution of unilateral changes were held to be in-adequate to give the union an opportunity to bargain andhence was an insufficient defense to an, 8(a)(5), violation.Respondent's November 28, 1983 letter put the Dis-trictCouncil on notice of a specific change in proposedwage rates for Respondent's unskilled employee classifi-cation, which change was later implemented. Under thecircumstances ,herein 'I find the District Council had suf-ficient notice of this particular change so that the Dis-trictCouncil, may be held to have waived its right toprotest its subsequent implementation., I do not find,however, that the November 28 letter which makes ref-4This is not a case where the union failed to meet and bargain with anemployer.The parties agreed that negotiations were in abeyance due togood-faith differences over terms of a new contract.erence to other unspecified changes' may be held tohave put the District Council on notice of any additionalunnamed changes.The delivery to the District Council on December 2,1983, of the interim policymanual,which was conveyedwithout cover letter and had no more explanation otherthan its title and opening paragraph,'does not makeclear that the document was a new contract offer. Theinterim policy manual, which is arranged in the generalformat of a labor contract, does not readily reveal whatchanges, if any, itcontains which differ from Respond-ent's last offer. For agents of the District Council to dis-cern what changes, if any,existed between the interimpolicy manual and the last offer, an item-by-item com-parison of the last offer with the 18-page typewrittenmanual would have been necessary.Given this lack of clarity, I do not regard the interimpolicymanual, without more, even when preceded bytheNovember 28 letter which alludes to "otherchanges," is or even approaches sufficient notice to theDistrictCouncil of Respondent's contemplated changesso as to justify the implementation of those changeswithout further communication to the District Council.Accordingly, I find the implemented changes violateSection 8(a)(5) and (1) of the Act.'Respondent argues strenuously that under no circum-stanceswould the District Council have resumed bar-gaining unless and until Respondent changed its positionwith respect to union security and employee-paid healthcontributions.Setting aside for the , moment that argu-ment'srelevance to the issue of remedy,theDistrictCouncil's earlier adamantly stated refusal to accept theproposals absent concessions by Respondent did not giveRespondent an ongoing license to ignore theDistrictCouncil as the exclusive collective-bargaining representa-tive ' of unit employees. There is no dispute, and Re-spondent not only admitsbut, activelyasserts, that it wasregularly seeking to bargain with the District Counciland that the District Council continues to represent theemployees. Nor is there any contention that the DistrictCouncil's concert was in any way improper. The thresh-old to bargaining is communication of proposals. It ishardly a hardship to obligate Respondent to communi-catewith the exclusive bargaining representative, of itsemployees any and all specific amendments to its con-tract proposals sufficiently far in advance of any pro-posed implementation date to provide the District Coun-cil an opportunity to consider and initiate negotiationsregarding the changes if it deems appropriate. Nothaving done so the District Council's positions providesRespondent no defense.5As the General Counsel correctly points out the letter incorrectly as-serts that skilled and semiskilled job rates would remain the same, where-as the manual discussed,supra, changed those rates5The opening paragraph readsThe following policies and procedures will, take effect immediatelyand, will serve as management's guide in the application of pertainpractices that affect your employment These policies will remain ineffect untilsuch time as a contract settlement is negotiated.'The 1984 negotiations are, of course,irrelevant to the issue of wheth-eranunfair labor practice occurred in 1983.Dependable Building Mainte-nance Cp,274 NLRB 216 (1985). 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found Respondent engaged in certain unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act, I shall order it to cease and desist therefrom,and take certain affirmative action necessary to effectuatethe policies of the Act, including the posting of remedialnotices in English and, should the Regional Director de-termine the circumstances at the time of the posting war-rant, other languages.8Inasmuch as I have found that Respondent had imple-mented changes in terms and conditions of employmentof unit-employees at a time when they had not communi-cated- to the District Council the changes in their propos-alswith sufficient specificity and with sufficient notice toallow the District Council- an opportunity to bargainconsidering those proposed changes, I shall order Re-spondent not to institute changes in terms and conditionsof unit employeesunlessand until such specifity andnotice requirements have been met. Inasmuch as suchconduct, as well as the fact that Respondent communi-cated the changes in working conditions to employeesbefore the proposals were communicated to the DistrictCouncil9 - undermines the collective-bargaining process, Ishall also issue a general bargaining order.The General Counsel seeks an order restoring thestatus quo ante with respect to all changes found in vio-lation of Section 8(a)(5) and (1) of the Act. There is littledoubt that this is the normal remedy in situations wherean employer has made unilateral changes -without proper-ly giving notice to the union. This is so because it is nor-mally impossible to tell what the union would have doneif confronted with the employer's proposed changes in atimely manner. Such a union might have achieved modi-fication of the proposals or made counterproposals aspart of the collective-bargainingprocess. Since uncer-tainties are to be resolved against the wrongdoer in fash-ioning remedies for unfair labor practices, and since it isnormally the employer whose violation of the law hasprevented the union from having an opportunity to bar-gain over the changes, it is normally appropriate to re-store the status quo ante to provide the union with anopportunity to bargain before those changes are reinsti-tuted.Given that that is the-case in most situations, I findit is not the case here. This is, so, because Respondent,although not successful in defeating the violation itself,had adduced sufficient evidence to convince me that ir-respective of any opportunity to bargain with respect tothe changes enumerated in the interim policy manual, theDistrictCouncilwould not have resumed bargainingand, hence,it isunnecessary on the special facts of thiscase to includea statusquo ante order.10On the foregoing findings of fact and the entirerecord, I make the followingCONCLUSIONS-OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The District Council and the Local-are, and each ofthem has been, at all times material herein, labor organi-zations within the meaning of Section 2(5) of the Act.3.At all times material herein, the unit constitutes aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material the District Council has beenthe representative for purposes of collective bargainingof a majority of employees in the unit and by virtue ofSection 9(a) of the Act, has been, and is, the exclusiverepresentative of the employees in said unit for purposesof collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment.5.About December 1983, Respondent changed termsand conditions of employment of employees in the unitwithout first affording the District Council an opportuni-ty to consider and bargain regarding those changes,thereby violating Section 8(a)(5) and (1) of the Act.6.The unfair labor practice described above is anunfair labor practice affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ediiORDERThe Respondent, Southwest Forest Industries, Inc.,Los Angeles Container Division, Santa Fe Springs, Cali-fornia, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Making changes, in the terms and conditions of em-ployment of unit employees at a time when the DistrictCouncil has not been provided sufficient notice of andspecificity of the changes so as to have an opportunity tobargain concerning the changes prior to their implemen-tation.(b)Failing and refusing to bargain with the DistrictCouncil regarding terms and conditions of employmentof unit employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act. ---(a)Post at its facility in Santa Fe Springs copies of theattached notice marked "Appendix"-12 and any foreignsLaborers Local 383 (Arizona Building Chapter),266 NLRB 934, 939fn 2 (1983)1Despite the fact that Respondent informed employees of changesbefore the District Council received such information was not alleged asa violationof the Act, it is appropriate to consider evidence not allegedas an unfairlabor practice in fashioning an appropriate remedy. See, e.g.,NLRB v Plumbers Local 403 (Pallman Power Products),710 F 2d 1418(9th Cir 1983), enfg. 261 NLRB 257 (1982)10 Dependable Building Maintenance Co,supra-11 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued SOUTHWEST FOREST INDUSTRIES235language versions of the notice as found appropriate bythe Regional Director. Copies of the notice, on formsprovided by the Regional Director for. Region 21, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyalLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcmg an Order of the NationalLabor Relations Board "upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any othermateri-al.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.